Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US20020006537).
2.	Regarding claims 1-4, and 6, Kobayashi teaches a fuel cell system (see Fig. below) comprising: a fuel cell configured to generate power through a reaction of air supplied to a cathode and hydrogen gas supplied to an anode; a compressor configured to supply air to the cathode of the fuel cell; an outlet valve connected to a discharge port through which air is discharged from the cathode; an injector configured to supply hydrogen gas to the anode of the fuel cell; a circulation pump provided in a circulation path that returns the hydrogen gas discharged from the anode to the anode; and a controller configured to control power generation of the fuel cell, wherein in a case of removing a component that allows air to enter the cathode when the component is removed, before the component is removed, the controller executes the following steps 
3.	It is inherent that the fuel cell system of Kobayashi can perform the second step of Applicant in instant claims 1-4 and 6 since “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” (MPEP 2114).

    PNG
    media_image1.png
    806
    951
    media_image1.png
    Greyscale



4.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. (US20100279193).
5.	Regarding claims 1-4, and 6, Yamagishi teaches a fuel cell system (see Fig. below) comprising: a fuel cell configured to generate power through a reaction of air supplied to a cathode and hydrogen gas supplied to an anode; a compressor configured to supply air to the cathode of the fuel cell; an outlet valve connected to a discharge port through which air is discharged from the cathode; an injector configured to supply hydrogen gas to the anode of the fuel cell; a circulation pump provided in a circulation path that returns the hydrogen gas discharged from the anode to the anode; and a controller configured to control power generation of the fuel cell, wherein in a case of removing a component that allows air to enter the cathode when the component is removed, before the component is removed, the controller executes the following steps of: a first step of opening the outlet valve, driving the compressor, and supplying air to the cathode (see Fig. below). 
6.	It is inherent that the fuel cell system of Yamagishi can perform the second step of Applicant in instant claims 1-4 and 6 since “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” (MPEP 2114).




    PNG
    media_image2.png
    803
    891
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US20020006537) as applied to claim 1 in view of Iwase (US6255008).
8.	Regarding claim 5, the complete discussion of Kobayashi as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 5.
9.	Iwase teaches a fuel cell system comprising battery for supplying power (abstract), and the SOC sensor 42 detects the state of charge (SOC) of the battery 40, and sends the result of detection to the control unit 20 for the benefit of using the value measured by the sensor to determine the amount or state of charge of the battery 40 (col. 4 ln 38-50)
10.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi with Iwase’s teachings of a fuel cell system comprising battery for supplying power (abstract), and the SOC sensor 42 detects the state of charge (SOC) of the battery 40, and sends the result of detection to the control unit 20 for the benefit of using the value measured by the sensor to determine the amount or state of charge of the battery 40 (col. 4 ln 38-50).


11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (US20100279193) as applied to claim 1 in view of Iwase (US6255008).
12.	Regarding claim 5, the complete discussion of Yamagishi as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 5.
13.	Iwase teaches a fuel cell system comprising battery for supplying power (abstract), and the SOC sensor 42 detects the state of charge (SOC) of the battery 40, and sends the result of detection to the control unit 20 for the benefit of using the value measured by the sensor to determine the amount or state of charge of the battery 40 (col. 4 ln 38-50)
14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamagishi with Iwase’s teachings of a fuel cell system comprising battery for supplying power (abstract), and the SOC sensor 42 detects the state of charge (SOC) of the battery 40, and sends the result of detection to the control unit 20 for the benefit of using the value measured by the sensor to determine the amount or state of charge of the battery 40 (col. 4 ln 38-50).
Relevant Prior Art
Bono (US 2009/0317678)

    PNG
    media_image3.png
    522
    971
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722